department of the treasury internal_revenue_service washington d c date aug so contact person id number telephone number to ed ra th employer_identification_number m q m z o o e e w o l d n a h w m i t q o dear sir or madam this is in response to your request for rulings as to the federal_income_tax consequence of proposed certain global capitation payments entered into by you as described more fully below facts you are an organization exempt from federal_income_tax under sec_501 c of the internal_revenue_code you have been recognized as a supporting_organization under sec_509 of the code and serve as the parent of a health care system which includes several tax exempt hospitals a tax exempt physician clinic and various other health care related_organizations the system you do not provide any health care services directly other than in your capacity as a supporting_organization to the members of the system you have entered into global risk contracting arrangements with certain insurance_companies under which you receive payments from the insurance_companies and health maintenance organizations the insurance_companies on a percentage of premium per member per month basis the insurance_companies include a b and c the capitation payments for your fiscal_year ended in represented approximately to percent of the yy system-wide gross revenue you contract for and receive these capitation payments on behaif of your affiliated health care providers and certain specialty care physicians you do not have a license in the state to operate as an insurance_company and the state department of insurance does not regulate you therefore you are not subject_to surplus reserve or statutory reporting requirements of the state health that has jurisdiction over health maintenance organizations hmos operating within the state with regard to global risk contracting arrangements does not regulate you rather the insurance_companies that have entered into these contracts with you are licensed as hmos or insurance_companies and operate as such in accordance with the state department of health and department of insurance requirements in addition the state department of in order to leverage maximum value in the contracting and negotiating process you prefer to sign the contracts and negotiate with the insurance_companies directly at your level in addition the contracts benefit the system as a whole with appropriate negotiating strength when contracting with physicians the globai nature of these contracts allows the system to provide higher patient care in a more coordinated and integrated fashion you on your own behalf and on behalf of the health care providers have entered into a global capitation arrangement with a the arrangement requires the hospitals and physician groups to provide health care services or arrange for the delivery of covered services to a's hmo members a has agreed to pay you on your own behalf and on behalf of affiliated and non-affiliated health care providers a monthly capitated fee based on a fixed percentage of premium per member per month it receives for the insured individuals the members in exchange for the provision of professional and institutional services by you your affiliated entities and certain non-affiliated entities eg specialists not affitiated with you all of the institutional services eg technical hospital facility and ancillary services under the acontract with the exception of services out of your geographic area or specialization are provided by entities affiliated with you the premium charged by a to individual members is generally based upon the age sex and location of the members as well as other actuarial factors the state department of insurance does not establish the percentage of premium fee paid to you rather the amount results from an arm's length negotiation between aand you the aggregate percentage of premiums_paid by a to you is intended to be sufficient to pay all medical services to be provided by you and your affiliated entities to the members this contractual arrangement between the parties is effective for a 5-year term you on your own behalf and on behalf of the health care providers have entered into a global capitation arrangement with b referred to as the bcontract the arrangement provides for you to contract with facilities providers and ancillary service organizations for the provision of health care services to members covered by b ofs a b has agreed to pay you a monthly capitated fee based on a fixed percentage of premium per member per month it receives for each of b's members in exchange for the provision of professional and institutional services by you your affiliated entities and certain non-affiliated entities certain specialty services the premium charged by b to individual members is generally based upon the age sex and location of the members as well as other actuarial factors the percentage of premium fee paid to you is not established by the state department of insurance but results from an arm's- length negotiation between b and you the premium for the medicare risk product is established by the health care financing administration with an additional premium charged by the hmo depending on the benefit plan selected by the member through a master services agreement you immediately assign all contractual rights and percentages of premium received under both the a and bcontract agreements to a wholly- owned subsidiary management services organization d a taxable for-profit business corporation d is the sole member of a limited_liability_company e which provides back office management and administration for the providers upon assignment of the a and b contractual rights from you to d d negotiated capitation rates with each of the providers under the contract all hospital and physician services are provided by exempt entities within the system except for out-of-area services and certain physician specialty services not provided within the system individual provider agreements group practice provider agreements and hospital and ancillary provider agreements evidence these agreements between d and the providers ddirectly causes the d providers to accept either capitated payments or other forms of payments as specified in the provider agreements in only limited circumstances less than percent of the total primary care and specialty care payments certain specialists are paid with a discounted fee for service arrangement as opposed to a capitated payment discounted fee for service payments are utilized in those areas where the specialties were viewed as having low enough volume that the risk assumed justified payment on a fee-for-service rather than a capitated basis d has arranged to accept capitated payments directly from you for the purpose of contracting for the provision of covered healthcare services dis assigned funds for payment of covered services and administrative services according to the master services agreement with you d distributes the funds to providers in major financial pools a primary care b specialty care and c hospital ancillary care the portion of the total funds allocated to each pool is determined in arm's-length negotiations based on historical and other utilization data and is approved by d's board_of directors in exchange for payments from d the affiliated entities carry out the actual provision and delivery of health care services for the individual members all amounts received under both the a and b contracts represent payments for services arranged by you and delivered by your affiliated entities and non-affiliated specialists the payments to you assigned to_d and paid to the affiliated organizations and non-affiliated specialists are based on predetermined capitated rate arrangements yb a you have agreed to equally share the risk for certain services with a and with b including pharmacy transplants and out of area covered services you establish a separate budget for all shared risk items and account for these items outside of the individual capitated provider pools the d provider agreement requires d providers to participate in the medicaid plan neither d nor you retain any financial risk for medicaid hmo payments under the medicaid program all providers are paid discounted fee for service at state medicaid rates directly from the payor participating primary care physicians collectively receive percent of the funds allocated to the primary care pool capitation payments are made to participating primary care providers by applying age sex benefit plan and service capability factors to a base rate the d board_of directors determines distribution of the primary care pool to the participating primary care providers reconciliation of the pool is performed periodically to ensure that all pool funds are distributed to primary care providers participating specialty care providers collectively receive percent of the funds allocated to the specialty care pool less any amount_paid to non-participating providers for authorized covered services the specialty care poo is divided into individual specialty pools each defined as a percentage of the specialty care pool d will create a hospital and ancillary incentive pool to provide a mechanism for the payment of covered services furnished by the hospital institutional and ancillary providers as ordered and prescribed by the participating providers this fund is created as a percentage of the funds availabie to d providers financial surpluses within the fund are shared equally between you and the participating physicians having capitated agreements with d the master services agreement assigns the contracts from you to_d the_d participating provider agreements reflect subcapitation arrangements between d and all participating providers these agreements establish the global capitation arrangement the d participating provider agreements also reflect the payment methodology between d and the subcapitated providers under the primary care and specialty care pools d retains less than percent of the overall contractual risk in the capitation arrangements in other words dollar_figure percent of all funds received under these contracts by d have the capitated risk shifted to the providers if your related_organizations cannot directly or indirectly provide the medical services required by the contracts for the members you contract with outside providers including hospitals and physicians to provide those services you anticipate that subcontracting for services to providers outside of the system will occur only in situations whereby the care is geographically prohibitive to provide or the services required by the patient are outside of the technical areas of specialization or capabilities of the system out of area care will be determined in reference to the system's physical proximity oy o d retains a minimal percentage amount of the fees paid_by the insurance_companies to cover oversight overhead other general and administrative activities and quality assurance responsibilities these services are provided by e which is owned percent by d and include administration of network contracting capitation reconciliation periodic reporting centralized_management of shared risk_pool operations and utilization management you have entered into a three-way agreement with c and f to provide health care services to c and g insured individuals the members in exchange for a fixed capitation payment c contract f is an unrelated for-profit physician clinic and is not an owned entity within your integrated delivery system the c contract is not assigned to d within your system have accepted separate agreed upon negotiated capitation rates based upon a percentage of premium per member per month under the c contract and a letter of agreement between you and f both f and the providers for several years before you and f entered into the current three-way c contract f exclusively provided professional physician services at one of your exempt affiliated hospitals to the c members in addition the exempt affiliate hospital provided institutional and ancillary services to c members for several years before the three-way contract when you entered into negotiations with f to determine the allocation of the c global capitation payment between you and f the historical experience under the previously contracted arrangements was analyzed the reimbursement under the previous arrangement was then converted to a percentage of the funds available to the provider group the percentage of premium fee negotiated under the c contract resulted from arm's length negotiations between you f and c the aggregate percentage of premiums_paid by c to the provider group is designed to be sufficient to pay all medical services rendered to the members by the provider group the global capitation payment received from cis deposited into a joint dual signature bank account between you and f distributions are made to both parties under terms and percentages agreed to by the provider group in the letter of agreement the percentages and distributions amounts are reviewed annually and developed by the provider group in an arm's- length negotiation once the fixed capitation payment is split between you and f each party to the contract is responsible for providing institutional you and professional f services to the c members you and your affiliated providers bear the risk for the institutional hospital and ancillary services and f bears the risk for the professional services the parties for items such as out of area services transplants emergency room physician coverage and certain drugs share some elements of risk f does not receive any payments in excess of the capitated rates agreed to and accepted under the global capitation arrangement in the event of excess professional utilization or additional incurred costs in addition f makes direct monthly payments to you on behalf of those covered persons in g for f employees because the shared capitation ratios are contractually provided for pursuant of yy to the letter of agreement between you and f f and you each jointly participate in the three- way contract with full assumption of capitation and risk you have requested the following rulings the capitation agreements and subcapitation agreements including a the global capitation agreements entered into between you or d and f g a b and c b the subordinated capitation agreements between you or d and your affiliated providers and c the discounted fee-for-service agreements with unrelated health care providers for services provided outside your geographic area and outside your specialized medical service capabilities will not adversely affect your sec_501 tax exempt status or your public charity status under sec_509 the capitation agreements and subcapitation agreements including a the global capitation agreements entered into between you or d and f g a b and c b the subordinated capitation agreements between you or d and your affiliated providers and c the discounted fee-for-service agreements with unrelated health care providers for services provided outside your geographic area and outside your specialized medical service capabilities will not result in unrelated_business_income under sec_511 through or under sec_501 to you applicable law sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for charitable scientific or educationa purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that an organization described in paragraph or of subsection c shail be exempt from tax under subsection a only if no substantial part of its activities consists of providing commercial-type_insurance sec_509 of the code defines the term private_foundation as an organization described in sec_501 other than an organization described in section 1709b a other than in clauses vii and viii sec_170 of the code refers to an organization whose principal purpose or function is the provision of medical or hospital care sec_511 of the code imposes a tax on the unrelated_business_taxable_income of an organization otherwise exempt from federal_income_tax sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of that trade_or_business sec_513 of the code defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise or performance of the organization's exempt purposes and functions sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for exempt purposes only if it engages primarily in activities which accomplish exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a -1 c defines a private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_1 c -1 d of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 ed sec_1_513-1 of the regulations provides that gross_income derives from unrelated trader or business if the conduct of the trade_or_business which produces the income is not substantially related to the purposes for which exemption is granted sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business to be substantially related to purposes for which exemption is granted the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_68_27 1968_1_cb_315 provides that an organization which issues medical service contracts to groups or individuals that repay the contract_price at fixed monthly rates is not an insurance_company within the meaning of the code the organization supplies a medical clinic staffed with salaried physicians nurses and technicians to provide a substantial portion of the medical services contracted for which includes care for the injured or the sick as well as preventive care further the service determined that although an element of risk exists with respect to the sick or disabled phase of a contract it is predominantly a normal business risk of an organization engaged in furnishing medica services on a fixed price basis rather than an insurance risk as a result of the illness or disablement the contracting organization generally does not incur any expense other than that which it incurs providing the medical services through a staff of physicians nurses and technicians in revrul_69_383 1969_2_cb_113 the service examined a hospital that paid a radiologist a fixed percentage of the department's gross billings adjusted by an allowance for bad_debts the radiologist did not control the organization the agreement was negotiated at arm's length and the amount the radiologist received was reasonable in terms of the responsibilities and activities that he assumed under the contract for these reasons it was held that the arrangement entered into between the hospital and the radiologist did not constitute inurement of net_earnings to a private individual within the meaning of sec_1_501_c_3_-1 of the regulations revrul_69_545 1969_2_cb_117 provides that a nonprofit corporation whose purpose and activity are providing hospital care is promoting health and therefore furthers charitable purposes as provided in sec_501 of the code if it meets the community benefit requirements operations of a hospital benefit the community rather than serving private interests the community benefit standard focuses on a number of factors indicating the revrul_78_41 1978_1_cb_148 concludes that a_trust created by a hospital to accumulate and hold funds to pay malpractice claims against the hospital qualified for exemption under sec_501 of the code as an integral part of the hospital the hospital provided the funds for the trust and the banker-trustee was required to make payments to claimants at the direction of the hospital itself the organization conducted an activity that the hospital could perform revrul_86_98 1986_1_cb_74 describes an ipa that provides health services through written agreements with hmos the ipa's stated purpose was to arrange for the delivery of health services through written agreements negotiated with hmos moreover the ipa's primary activities were to serve as a bargaining agent for its members in dealing with hmos and to perform the administrative claims services required by the agreements negotiated with the hmos the service found that the ipa was akin to a billing and collection service and a collective bargaining representative negotiating on behalf of its member physicians with hmos hence the ipa was operating in a manner similar to organizations carried on for profit and its primary beneficiaries are its member physicians rather than the community as a whole in 312_us_531 the supreme court stated that historically two elements are consistently present when defining insurance risk-shifting and risk_distribution in 66_tc_1068 aff'd 572_f2d_1190 7th cir the tax_court referred to the definition of insurance as provided in couch on insurance 2d as follows the common definition of insurance is an agreement to protect the insured against a direct or indirect economic loss arising from a defined contingency whereby the insurer undertakes no present duty_of performance but stands ready to assume the financial burden of any covered loss sec_1 discussion your exempt_purpose is the furtherance of the charitable purposes of your exempt subsidiary hospitals and other health care providers through the provision of health care services to the community the global capitation contracts and subcapitation contracts are essentially medical service contracts for the promotion of the health of the community as provided under revrul_69_545 and revrul_78_41 the a and b contracts do not result in private_inurement or other than incidental the arrangements and subcapitation rates under the ‘a and beontracts private benefit are each negotiated at arm's length between all parties the capitation rates and subcapitation rates are determined based on industry norms and standards for similar services and activities the c contract also does not result in private_inurement or other than incidental private benefit before you entered into the three-way contract with f and_g fhada substantial independent relationship with c in addition one of your exempt affiliate hospitals also had a separate contractual arrangement to provide institutional services to members you and f developed mutually favorable contract rates and a contracting vehicle to provide physician and hospital services efficiently to the members insured by c consequently you secured a favorable capitation rate for the system on a long-term basis with rates agreed to at arm's length you negotiated the c contract for the primary benefit of the system not for the benefit of f which historically had a prior contracting relationship with c long-term historic contracting rates negotiated by f as a part of the three-way contract were as good or better than the rates previously being paid to the exempt affiliate hospital under the historic relationship with c in addition the under the a and b contracts the premiums_paid to you are allocated to the providers within the system pursuant to subcapitation agreements each of the providers within the system receive a fixed capitated fee in exchange for the provision of services under the contracts resulting in full risk shifting to each of the providers under the c contract as well the total capitated per member per month rate payable and allocated to each of the providers including f physicians under the contract is capped and not unlimited tn addition f and other provider contracts do not control you or have any substantial influence over you in the contracting or capitation rate negotiation activity as such similar to the determination in revrul_69_383 supra the contractual arrangements do not constitute inurement of net_earnings to a private individual within the meaning of sec_1_501_c_3_-1 of the regulations the risk_pool arrangements incorporated into the global capitation agreements do not result in private_inurement or other than incidental private benefit these arrangements are essential to aligning physician activities with the institutional provider sec_1 and are designed to reward the physicians and providers for efficient cost-effective quality care the global capitation activity is a joint contracting activity designed to facilitate your ability to provide more integrated care within your provider and physician network however the joint contracting activity between a b and the contracting activity between c you and f are not joint_venture arrangements the activity does not provide physicians with either an equity_interest or ability to share profits or net revenue in any portion of your earnings sec_501 of the code deals with both the impact of insurance activities on an organization's tax exemption and if an organization is eligible for exemption with the taxation of income derived from its insurance activities organization's activities consists of the provision of commercial-type_insurance then under sec_501 the organization will not be afforded tax exemption if the insurance activities do not represent a substantial part of the organization's activities then the organization is entitled to tax exempt status and the insurance activities will be treated as an unrelated_trade_or_business activity under sec_501 in addition this unrelated_business_income derived by the organization is subject_to tax under the insurance_company provisions of subchapter_l rather than the unrelated_business_income_tax provisions of sec_511 if a substantial part of an you are not providing commercial-type_insurance since other organizations or individuals are shifting no risk to you see helvering v legierse supra by performing the services pursuant to the contracts with the plans and subcontracts with the provider groups on a capitated basis you are not protecting any other organizations or individuals involved in the programs from economic loss arising from the programs further you are not providing commercial-type_insurance since you are contracting to provide medical services on a capitated basis rather than commercial insurance see revrul_68_27 supra the negotiated rates shift substantially_all of the risk of the contract and the capitation arrangements to the providers the hospitals primary care physicians and specialists therefore since you are not providing commercial-type_insurance the provisions of sec_501 of the code do not apply to you in this instance your agreement with the plans to provide necessary medical and hospital care to members enrolled in the plans is substantially related to your exempt_purpose of promoting health you are distinguishable from the organizations described in rev ruls and supra primarily because you provide direct health care through the primary care physicians employed by your exempt affiliate providers further unlike the organization in revrul_86_98 you do not serve as a collective bargaining representative between member physicians and hmos therefore you are not conducting an unrelated_trade_or_business through your contracts with the plans see sec_1_513-1 of the regulations the contracts with the plans are substantially related to your tax exempt_purpose and do not result in unrelated_business_income under sec_511 through to you conclusion accordingly based on all the facts and circumstances described above we rule as follows _ the capitation agreements and subcapitation agreements including a the global capitation agreements entered into between you or d and f g a b and c b the subordinated capitation agreements between you or d and your affiliated providers and c the discounted fee-for-service agreements with unrelated health care providers for services provided outside your geographic area and outside your specialized medical service capabilities will not adversely affect your sec_501 tax exempt status or your public charity status under sec_509 the capitation agreements and subcapitation agreements including a the global capitation agreements entered into between you or d and f g a b and c b the subordinated capitation agreements between you or d and your affiliated providers and c the discounted fee-for-service agreements with unrelated health care providers for services provided outside your geographic area and outside your specialized medical service capabilities will not result in unrelated_business_income under sec_511 through or under sec_501 to you this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the cade provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records we have sent a copy of this letter to your authorized representative as indicated in your power_of_attorney sy sincerely marvin friedlander manager exempt_organizations technical group
